DETAILED ACTION

Status of the Application
This Office-Action acknowledges the Amendment filed on 11/9/2020 and is a response to said Amendment.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more. 	Subject matter eligibility determinations under 35 U.S.C. § 101 follow the procedure explained in the Federal Register notice titled 2019 Revised Patent Subject Matter Eligibility Guidance, which is found at: https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
	Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more. The claim recites providing players with a reveal list of at least three potential awards in sequence for next successive spins.

To further elaborate, if a claim limitation, under its broadest reasonable interpretation, covers “fundamental economic principles or practices (including hedging, insurance, mitigating risk)”, “commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations)”, or “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or 
	In this case, the limitations of listed above is viewed as being directed towards “managing personal behavior or relationships or interactions between people (including social activities, teaching, and following rules or instructions)” which falls within the “Certain Methods of Organizing Human Activity”
	This judicial exception is not integrated into a practical application. The claim as a whole merely describes how to generally “apply” the concept of providing players with a reveal list of at least three potential awards in sequence for next successive spins. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception. Simply implementing the abstract idea with generic computer components is not a practical application of the abstract idea. The Examiner would also like to point out that the inclusion of payment mechanism for crediting players is currently interpreted as being directed as merely having “extra-solution activity” to the concept of providing players with a reveal list of at least three potential awards in sequence for next successive spins. The claimed computer components are recited at a high level of generality and are merely invoked as tools to perform the judicial exception.
The claim does not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of input device, output device, payment mechanism, ticket reader, card reader, and processing unit for providing players with a reveal list of at least three potential awards 
	Claims 2-8, 10-15 do not remedy the deficiencies of claims 1 and 9, and are also rejected as non-statutory because as discussed above, they are just mere details that add to the abstract idea of “Certain Methods of Human Activities” and do not include additional elements that are sufficient to amount to significantly more than the judicial exception.	
			

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6-9, and 11, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Luciano et al., US 6537150 (Luciano) in view of Palermo et al., US 20120115591 (Palermo) and Meyer, US 20130210512 (Meyer)
Regarding Claim 1, 9.
Luciano discloses a method to play a game on an electronic device, the method comprising:

	providing an input device (Fig 5, elem 116, 112), an output device (Fig 5, elem 114), and a processing unit (Fig 5, elem 100) operationally connected to the input device and the output device (Fig 5. Abstract. Col 2, lines 59-62, Col 7, lines 15-29. Input, output and processing units are inherent in electronic slot machines.);
	providing a payment mechanism being either a ticket reader configured to read a ticket or a card reader to read a card, and crediting to the player via the payment mechanism (Col 7, lines 15-29. Players can insert cash or cash equivalent such as a voucher for credits.),
	executing instructions on the processing unit (Fig 5, elem 100) to perform a following operations: 
receiving a wager from the player which came from the payment mechanism (Fig 4, elem 108, Col 7, lines 15-29) ; 
spinning reels using computer generated animation (Col 2, line 59 to Col 3, line 19, Col 6, lines 51-63); 
retrieving a stored award from the finite pool (Col 2, line 59 to Col 3, line 19, Col 6, lines 51-63); and 
stopping the reels on a combination representing the stored award (Col 2, line 59 to Col 3, line 19, Col 6, lines 51-63).
Luciano failed to disclose executing instructions on the processing unit to perform a following operations: displaying a reveal list, the reveal list comprising at least three 
However Palermo discloses of a wagering system (Abstract) in which players a presented with a reveal list (Abstract. The award ladder is interpreted as a reveal list), the reveal list comprising at least three upcoming stored awards in sequence in the finite pool for the next successive spins (Fig 6, elem 604. Abstract, para 5, 46, 68-69, 71-74. The award ladder displays at least five awards wherein the awards are listed in a sequential order of value from lowest to highest. Players can be rewarded with one of the awards from the award ladder upon achieving an eligible spin combination from an achievement list, elem 602.), the reveal list being a smaller subset of the finite pool (para 64-64, 68. An award list which can be populated as a result of awards selected from a grab-bag is interpreted as the grab-bag being a finite pool in which the award list would therefore be a smaller subset of that finite pool. There is also disclosure that there can be other awards, such award multiplier, entertainment points, perks, etc. and since such awards are not depicted in the figures, this means that the awards depicted are actually a smaller subset of a larger amount of potential awards. Furthermore, the system discloses that players can selects from a list of potential awards for comprising the award ladder such as selecting an award type and the system presenting the player a list of that particular award type to choose from to populate the award ladder.). To further elaborate, the Examiner interprets Palermo as teaching of an award ladder (Fig 6, elem 604. para 68. This can be seen as a reveal list) in which there can be at least 
Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Palermo’s teachings with Luciano because it would provide an entertaining and exciting machine which would attract frequent play and 
While the combination of Luciano and Palermo is interpreted as teaching of reveal list of potential awards similar to the claimed invention, both in combination failed to explicitly disclose wherein the at least three upcoming sored awards displayed in the reveal list are displayed as a respective number of credits.
However, Palermo does disclose that when it comes to a reveal list of potential prizes, players can actually customize what type of prize her or she would like  wherein such awards can actually be both monetary and non-monetary in value (Fig 6, elem 610. para 68). In this case, Fig 6, elem 610 indicates that an example of awards a player can achieve can be that of monetary value (ie: $10) or non-monetary in value (ie: 1000 status points) which can be interpreted as “credits” during game play. Credits and points are interpreted as the same thing. Luciano teaches a players receives “points” for inserting currency into a currency input device so that those “points” can be used for wagering on game play (Luciano: Col 7, lines 15-29). In this case, since these “points” are basically conversions of currency, this means that because Palermo teaches that players can be awarded with both currency or points, it would be obvious to one of ordinary skill in the art that the “points” that the player can be awarded as taught by Palermo can also be interpreted as “credits” since that such “credits” represent currency that is changed into “points” for game play. 
Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the invention that Palermo teaches a reveal list in which credits can be displayed.

Furthermore, Meyer teaches that when players are awarded points, such points can be converted into credits (para 116) because such a configuration increases player enjoyment by providing the player an opportunity to substantially increase their winnings by providing individual game outcomes or awards more than one time (para 9).
Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Meyer’s teachings because it can provided increased player enjoyment as taught by Meyer.
To further elaborate, while the Examiner believes that because Palermo teaches a reveal list of awards in which such rewards can be that of currency, it should be obvious that “credits” is a form of currency used for wagering on wagering game, such a “credits” as a reward would be obvious. Even if currency is viewed as distinct from “credits”, the Examiner would argue that player can also be rewarded with points. In this case, since currency is converted into “points” (ie: credits) in order to wager on gameplay, it would be obvious that since players can be awarded “points” as well, such “points” that can interpreted as the “credits” the applicant is disclosing. Should the applicant further argue that those two interpretations are not obvious, then the Examiner points to Meyer which teaches that when players are awarded points, those points can be converted to credits. Therefore, it would be obvious to one of ordinary skill that the teachings of Meyers that points can be converted to credits, when combined with 

Regarding Claims 3, 11.  Luciano further discloses awarding the player the stored award (Col 2, line 59 to Col 3, line 19, Col 6, lines 51-63).

Regarding Claims 6-8, 13-15.   
Luciano and Palermo and Meyer failed to explicitly disclose wherein the number of upcoming awards is at least 10, 100, or at least 100.
	However, Applicant has not disclosed that having at least 10, 100, or at least 100 upcoming awards solves any stated problem or is for any particular purpose. Moreover, it appears that award ladder Fig 6, elem 604 of Palermo or the Applicant's instant invention would perform equally well for revealing possible upcoming awards. Accordingly, it would have been obvious to one of ordinary skill in the art, at the time the effective filing date of the invention, to have modified Luciano and Palermo such that it can have at least 10, 100, or at least 100 upcoming awards, because such a modification would have been considered a mere design consideration, which fails to patentably distinguish over Luciano and Palermo.

Claims 4-5, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Luciano et al., US 6537150 (Luciano) and Palermo et al., US 20120115591 (Palermo) 
Regarding Claims 4, 12.  Luciano and Palermo and Meyer failed to disclose displaying a reveal button configured that, when pressed, displays the reveal list on the output device.
	However, Graves discloses of a gaming system (Abstract) in which players can be presented with touch-screen capable inputs (para 44), one of which can be an input that reveals to players potential prizes (para 42) because it provides useful information to the player to play the games at the gaming apparatus (para 42). 
	Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Graves’ teachings with Luciano and Palermo and Meyer because it provides useful information to the player to play the games at the gaming apparatus as taught by Graves. 
It should be noted that Graves is seen as analogous to Palermo because Graves discloses is directed towards allowing users to see potential prizes upon an input whereas Palermo is also directed towards an awards ladder, which is interpreted as a list of potential prizes that a player can achieve upon achieving a certain eligible combination. 

Regarding Claims 5.   Luciano and Palermo and Meyer failed to disclose displaying the reveal list after the player presses a reveal button.

	Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Graves’ teachings with Luciano and Palermo because it provides useful information to the player to play the games at the gaming apparatus as taught by Graves. 
It should be noted that Graves is seen as analogous to Palermo because Graves discloses is directed towards allowing users to see potential prizes upon an input whereas Palermo is also directed towards an awards ladder, which is interpreted as a list of potential prizes that a player can achieve upon achieving a certain eligible combination. 

Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Luciano et al., US 6537150 (Luciano) and Palermo et al., US 20120115591 (Palermo) and Meyer, US 20130210512 (Meyer) in view of Seelig et al., US 20040018871 (Seelig).
Regarding Claims 2, 10. Luciano and Palermo and Meyer failed to disclose further comprising:
	after the stopping, animating a graphical element until the player presses a stop button which causes the graphical element to become a frozen graphical element; determining an earned percentage based on a position of the frozen graphical element; 
However, Seelig discloses of a slot machine (para 6) that discloses animating a graphical element until the player presses a stop button which causes the graphical element to become a frozen graphical element (Abstract and para 25 and 52. Players attempt to stop at a bonus height to achieve and award); determining an earned percentage based on a position of the frozen graphical element (para 47 and 67. A multiplier gives out a percentage of the award to be awarded.); computing an actual award by applying the earned percentage to the stored award (para 47 and 67); and awarding the player the actual award (Abstract and para 6) because it increases the excitement and enjoyment experienced by players, which attracts more players to the game and encourages players to play longer (para 9)
Therefore, it is obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate Seelig’s teachings with Luciano and Palermo and Meyer because increases the excitement and enjoyment experienced by players, which attracts more players to the game and encourages players to play longer as taught by Seelig.

Response to Arguments

Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the arguments do not apply to the new the references being used in the current rejection.
https://www.govinfo.gov/content/pkg/FR-2019-01-07/pdf/2018-28282.pdf
Furthermore, the Examiner would also like to point out that even though the applicant’s had amended the claims to include the use of credits and payment mechanism, as suggest in the Office Action filed on 1/25/2019, such inclusions is currently interpreted as being directed as merely having “extra-solution activity” to the concept of providing players with a reveal list of at least three potential awards in sequence for next successive spins because there still a lack of further clarification that ties the crediting and payment mechanism towards a practical application.
	

The outstanding rejection introduces Meyer with regard to the feature of displaying a reveal list. However, note that Meyer, Figure 6., shows upcoming awards that the player can win if the player is lucky and gets the correct combination. However, this is different from displaying a reveal list comprising at least three upcoming stored awards in a sequence in the finite pool for the next successive spins. In Meyer, the player has no idea what the results of the next successive spins will be. 
Thus, the addition of Meyer to the combination of Luciano and Palermo still does not teach or suggest the claimed feature of "displaying a reveal list, the reveal list comprising at least three upcoming stored awards in sequence in the finite pool for next successive spins, the reveal list being a smaller subset of the finite pool, the at least three upcoming stored awards displayed in the reveal list are each displayed as a respective number of credits" in the context of the claim as a whole. Nothing in this hypothetical combination would teach or suggest the claimed features of claim 1 as a whole.”
	The Examiner disagrees. The Examiner pointed towards (Fig 6, elem 604. Abstract, para 5, 46, 68-69, 71-74.) to indicate an award ladder that displays at least five awards in ascending order wherein the awards are listed in a sequential order of value from lowest to highest  (ie: $10, 50 spins, 1000 status points, shopping spree, and 
	However, within the reveal lists of Figure 18, are a plurality of “0” potential awards in which no potential awards can be given to the player. Furthermore, paragraph 126 seems to indicate that a “successive” outcome represents a potential award that can be awarded to the player. In this case, a “50” or “100” is interpreted as a potential award that is based on a successive spin whereas the “0” are non-awards and are therefore represents “non-successive” spins. The Examiner believes that it similar to Palermo, where the “successive” spin is a spin that results in a potential award that can 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY KEITH WONG whose telephone number is (571)270-3003.  The examiner can normally be reached on M-F: 11-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JEFFREY K WONG/Examiner, Art Unit 3715                                                                                                                                                                                                        

/TRAMAR HARPER/Primary Examiner, Art Unit 3715